United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3466
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

             Manuel De Jesus Perez-Echeverria, also known as Chuy

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: April 12, 2022
                              Filed: April 25, 2022
                                  [Unpublished]
                                 ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Manuel Perez-Echeverria appeals the sentence imposed by the district court1
after he pleaded guilty to a drug offense. His counsel has moved for leave to

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are
reviewed for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when court fails to consider relevant factor, gives
significant weight to improper or irrelevant factor, or commits clear error of judgment
in weighing appropriate factors). Further, the court imposed a sentence below the
Guidelines range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir.
2013) (noting that when district court has varied below Guidelines range, it is “nearly
inconceivable” that court abused its discretion in not varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-